Title: From John Adams to George A. Otis, 3 August 1820
From: Adams, John
To: Otis, George A.



dear Sir
Montezillo August 3d 1820

I thank you for your kind letter of the 24th. of July—I should be very wrong to give an opinion on a work that I have never read, especially if that should differ from such Authorities as you quote—especially that of Mr Jefferson—I am reading your first Volume of Botta which appears to me to be very well written—But as I have not an Italian Edition I cannot compare the translation with the original—I fully agree that this translation will be a valuable acquisition to our Literature—the work may have great merit—and yet under great profession of impartiality may give a false colour to the whole picture—And I think I discern too many apologys for England—And too little sensibility to the wrongs of America—two much Complaisance to France and two manifest a dispostion to bestow the laurels on the Southern Sates which ought to decorate the brows of the Northern—I will mention one instance, which you may attribute if you please to my vanity—The speeches of Mr Richard Henry Lee & Mr John Dickinson upon the question  of Independence—are gross impositions on Mankind—I incourage however the propagation of the Work upon all occasions, though it appears to me too much like Davila’s History of the Civil Wars in France which altho it may compare as a Composition with LivyThucydides or Sallust—and altho it professes a wonderful impartiality—Yet if as manifestly as apology for Catherne De Medicis and the Cardinal De Lorain as Humes History of England is for the Stuarts—It is a tedious thing for me to read three Volumes—But if my Life is spared—and strength remain to me—I will read them—and then If I can in Conscience will retract all that I have said about them.
I am Sir a hearty well wisher to the / success of your Labours— / and am your most humble Servant
John Adams